DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US PAP2017/0329037 A1). 
         With respect to claim 1, Zhou et al. teach an X-ray imaging system (100/200/300) for medical imaging, the imaging system (100) comprising (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066): 

    PNG
    media_image1.png
    682
    563
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    292
    362
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    201
    363
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    287
    327
    media_image4.png
    Greyscale


           With respect to claim 2, Zhou et al. teach the X-ray imaging system (100/200/300) (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066) according to claim 1, wherein the X-ray image of the object (40) is captured when the at least one unmanned aircraft (110) is in a stationary position that includes a stationary flight position or a stationary position on ground (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066). 
          With respect to claim 3, Zhou et al. teach the X-ray imaging system (100/200/300) (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066) according to claim 1, further comprising a further unmanned aircraft (110D), wherein the X-ray source (120) is arranged on the unmanned aircraft (110/110S) and the X-ray detector (130) is arranged on the further unmanned aircraft (110D); and wherein the imaging system (100/200/300) is configured to capture the X-ray image of the object (40) when the unmanned aircraft is in the stationary position and the further unmanned aircraft is in a further stationary position (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066). 
          With respect to claim 4, Zhou et al. teach the X-ray imaging system (100/200/300) (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066) according to claim 1, wherein 
           With respect to claim 5, Zhou et al. teach the X-ray imaging system (100/200/300) (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066) according to claim 1, wherein the at least one controller (116) is configured to: determine a value of at least one acquisition parameter based on an imaging task, the imaging task specifying at least a part of the object (40) to be examined with the X-ray imaging system; and automatically adjust the value of the at least one acquisition parameter by controlling at least one of the X-ray source (140), the X-ray detector (130), and the at least one unmanned aircraft (110) (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066). 
             With respect to claim 6, Zhou et al. teach the X-ray imaging system (100/200/300) (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066) according to claim 5, wherein the at least one acquisition parameter is at least one of a source to detector distance, an X-ray voltage, an X-ray current, a field of view, a magnification, and an acquisition time (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066). 
           With respect to claim 7, Zhou et al. teach the X-ray imaging system (100/200/300) (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066) according to claim 1, further comprising: at least one communication interface; wherein the X-ray imaging system is configured to receive data related to an imaging task via the communication interface, the 
           With respect to claim 8, Zhou et al. teach the X-ray imaging system (100/200/300) (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066) according to claim 1, wherein the at least one unmanned aircraft comprises at least one camera (140); wherein the controller (116) is configured to position the at least one unmanned aircraft with respect to the object (40) based on image recognition using the at least one camera (140), such that at least a part of the object to be examined with the X-ray imaging system is arranged between the X-ray source (120) and the X-ray detector (130) (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066). 
         With respect to claim 9, Zhou et al. teach the X-ray imaging system (100/200/300) (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066) according to claim 1, wherein the imaging system comprises a further unmanned aircraft (110D); wherein the X-ray source (120) is arranged on the unmanned aircraft and the X-ray detector (130) is arranged on the further unmanned aircraft (110D); wherein the unmanned aircraft and the further unmanned aircraft comprise at least one camera; wherein the at least one controller (116) is configured to align the X-ray source (120) with respect to the X-ray detector (130) by positioning the unmanned aircraft and the further unmanned aircraft with respect to each other based on image recognition using the at least one camera (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066). 

           With respect to claim 11, Zhou et al. teach the X-ray imaging system (100/200/300) (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066) according to claim 10, wherein the controller is configured to maintain the relative orientation and/or the source to detector distance during X-ray image acquisition by maneuvering the at least one of the unmanned aircraft and the further unmanned aircraft and by positioning the unmanned aircraft and the further unmanned aircraft with respect to each other (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066). 
         With respect to claim 12, Zhou et al. teach the X-ray imaging system (100/200/300) (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066) according to claim 9, wherein the controller is configured to maneuver the unmanned aircraft and/or the further unmanned aircraft along a trajectory around the object (40); and wherein the imaging system is configured to scan at least a part of the object (40) based on capturing a plurality of X-ray images along the trajectory (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066).
            With respect to claim 13, Zhou et al. teach the X-ray imaging system (100/200/300) (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066) according to claim 1, wherein the at least one unmanned aircraft comprises at least one camera configured to capture a plurality of images during X-ray image acquisition of the object; wherein the at least one controller (116) is configured to determine a movement of the object (40) during the X-ray image acquisition based on image data of the plurality of images captured with the at least one camera (140); and wherein the at least one controller (116) is configured to compensate and/or correct for the movement of the object (40) during the X-ray image acquisition based on the image data of the plurality of images captured with the at least one camera during the X-ray image acquisition (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066).
             With respect to claim 14, Zhou et al. teach the X-ray imaging system (100/200/300) (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066) according to claim 1, further comprising a control device configured to control the X-ray imaging system using remote control (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066). 
          With respect to claim 15, Zhou et al. teach a method for acquiring an X-ray image of an (40) object to be examined with an X-ray imaging system (100/200/300) (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066), comprising: 

    PNG
    media_image5.png
    805
    696
    media_image5.png
    Greyscale
providing an X-ray source (140), an X-ray detector (130), and at least one unmanned aircraft (110), wherein the X-ray source (140) or the X-ray detector (130) is mounted to the unmanned aircraft (110); positioning the at least one unmanned aircraft with respect to the object (40), such that the object  (40) is arranged between the X-ray source (140) and the X-ray detector (130); aligning the X-ray source (140) and the X-ray detector (130) by maneuvering and/or positioning the at least one unmanned aircraft (110); and capturing an X-ray image of the object (40) arranged between the X-ray source (140) and the X-ray detector (130) (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066). 
          With respect to claim 16, Zhou et al. teach the X-ray imaging system (100/200/300) (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066) according to claim 10, wherein the at least one controller (116) is configured to determine the source to detector distance between the X-ray source (140) and the X-ray detector (130) based on a reference size of the X-ray detector and a reference image size of the at least one camera (see abstract; Figs. 3-6A and 9; paragraphs 0010, 0011 and 0037-0066). 


Conclusion

6.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   June 4, 2021